Citation Nr: 1013449	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  09-20 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted for residuals of a fractured 
left jaw from September 3, 2004?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which effectuated a Board grant of service 
connection for residuals of a fractured jaw and assigned a 
noncompensable evaluation effective September 3, 2004.  The 
Veteran disagreed with the evaluation and subsequently 
perfected an appeal of this issue.  

In December 2009, the Board remanded this case so that a 
travel board hearing could be scheduled.  In January 2010, 
the Veteran submitted a statement indicating that he did not 
want a Board hearing of any type.  The Veteran's request for 
a Board hearing is considered withdrawn.  See 38 C.F.R. 
§ 20.704(e) (2009).

In December 2009, the Board referred the issues of 
entitlement to service connection for tinnitus, and 
entitlement to an increased rating for bilateral hearing loss 
to the Agency of Original Jurisdiction (AOJ).  On review, it 
does not appear that these claims were adjudicated.  As such, 
they are again referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the currently assigned 
noncompensable evaluation does not adequately reflect the 
severity of his service-connected left jaw fracture 
residuals.  

In a June 2009 statement, the Veteran reported that he was 
currently being treated for his claimed conditions at the VA 
Medical Center in Altoona, Pennsylvania, and the VA 
outpatient clinic in Johnstown, Pennsylvania.  On review, VA 
medical records were most recently printed in August 2007.  
Pursuant to the duty to assist, additional relevant VA 
medical records should be obtained.  See 38 C.F.R. 
§ 3.159(c)(2) (2009).  

The Veteran most recently underwent a VA examination in 
September 2007.  At that time, the Veteran was able to open, 
close, and perform excursive movements of his mandible with 
no evidence of temporomandibular joint popping, clicking, or 
crepitus.  The movements were made through a normal range of 
jaw motion.  

In August 2008, a statement was received from a private 
dentist, M.R.   The examiner documented the Veteran's reports 
of worsening pain in the left mandible, and recommended a 
surgical consultation and evaluation was for that pain.  

On review, the Veteran has reported increased symptoms and a 
private examiner indicated the need for further evaluation 
and surgical consultation.  This evidence arguably suggests a 
worsening symptoms and the Board finds that additional 
examination is needed to determine the current severity of 
the service-connected residuals of a fractured left jaw.  See 
38 C.F.R. § 3.327 (2009); Green v. Derwinski, 1 Vet. App. 121 
(1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should request relevant VA 
medical center and outpatient records for 
the period since August 2007.  All records 
obtained or any responses received should 
be associated with the claims file.  If the 
RO/AMC cannot locate such records, it must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO/AMC must then: (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

2.  Thereafter, the Veteran should be 
afforded an appropriate examination, by a 
physician, to determine the current 
severity of service-connected residuals of 
a fractured left jaw.  The claims folder 
and a copy of this REMAND are to be made 
available for the examiner to review.  In 
accordance with the latest AMIE worksheets 
for rating dental and oral conditions, the 
physician is to provide a detailed review 
of the Veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any disability.  In 
this regard, the physician is requested to 
specifically identify all findings related 
to left jaw fracture residuals, as opposed 
to any other dental/oral condition.  A 
complete rationale for any opinions 
expressed must be provided.  The examiner 
is to append a copy of their Curriculum 
Vitae to the examination report.  

3.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the AMC/RO 
must implement corrective procedures at 
once.

4.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

5.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
of what evaluation is warranted for 
residuals of a fractured left jaw since 
September 3, 2004?  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


